 

Exhibit 10.6

 

AMENDED AND RESTATED SUBLEASE AGREEMENT

 

THIS AMENDED AND RESTATED SUBLEASE AGREEMENT (“Agreement”) is made this 18th day
of April, 2002, by and between Environ Products, Inc., a Pennsylvania
corporation with a principal place of business at PO Box 330, 3250 U.S. HWY 70,
West, Smithfield, NC 27577 (“Sublessor”), and Adolor Corporation, a Delaware
corporation with a principal place of business at 620 Pennsylvania Drive, Exton,
PA 19341 (“Sublessee”).

 

WHEREAS, Sublessor is the lessee of space in a building located at 620
Pennsylvania Drive, Exton, PA 19341 (the “Premises”), pursuant to that certain
lease agreement (the “Prime Lease”) dated August 29, 1996 by and between
Sublessor, as tenant (“Tenant”), and M3 Partners, L.P., as landlord (“Landlord”)
(a copy of the Prime Lease is attached hereto and incorporated herein as Exhibit
“A”);

 

WHEREAS, Sublessor sublet the Premises to Sublessee pursuant to that certain
Sublease Agreement (the “Sublease”) dated October 11, 2000 (“Original
Sublease”);

 

WHEREAS, the Original Sublease, as amended and restated by this Agreement, shall
sometimes be referred to as the “Sublease;” and

 

WHEREAS, the purpose of entering into this Agreement is to provide for both a
mandatory and an optional extension of the term of the Original Sublease and to
amend certain other provisions thereof with respect to the payment of rent and
common area charges.

 

WHEREAS, Sublessor desires to lease the Premises to Sublessee and Sublessee
desires to lease the Premises from Sublessor all pursuant to the terms and
conditions contained herein.

 

NOW THEREFORE, intending to be legally bound hereby, in consideration of the
mutual covenants contained herein and the background set forth above, the
parties hereto hereby agree to amend and restate the Original Sublease by
entering into this Agreement, which shall amend and replace each and every
provision of the Original Sublease with the following terms and provisions:



--------------------------------------------------------------------------------

 

1.     Premises. Sublessor hereby leases to Sublessee, and Sublessee hereby
leases from Sublessor the Premises, including the building located thereon (the
“Building”) and the furniture, murals and wall hangings located in the Building
as set forth on Exhibit “B” hereto. Sublessee has had the opportunity to inspect
the Premises and the aforesaid furniture, murals and wall hangings and
acknowledges all of same to be in average condition for a five year old
building.

 

2.       Term.

 

A. The initial term of this Agreement (“Initial Term”) will be for a period of
two (2) years (each a “Lease Year”), commencing on October 15, 2000 (the
“Commencement Date”) and ending on October 15, 2002. The Initial Term shall
automatically be extended for an additional mandatory term (the “Mandatory
Extension Term”), commencing on October 16, 2002 and ending on December 31,
2003. Provided that there is no then existing default by Sublessee under this
Agreement, Sublessee shall have the right (the “Extension Right”) to extend the
term of this Agreement for a period commencing on January 1, 2004 and ending on
December 31, 2008 (the “Optional Extension Term”).

 

B. Sublessee shall notify Sublessor of its election of the Extension Right on or
before April 1, 2003 (the “Extension Notice”). Sublessee’s failure to provide
the Extension Notice by such date will terminate the Extension Right. Upon
timely transmittal of the Extension Notice, Sublessor and Sublessee shall
conduct negotiations in good faith, and shall use reasonable efforts to agree
upon the terms of certain remedy, holdover, insurance, condemnation,
subordination and nondisturbance and tenant holdover provisions of this
Agreement and certain provisions of the Landlord Consent to reflect customary
provisions for longer term leases. If the parties cannot reach such agreement
within fifteen (15) days after the Extension Notice, Sublessee shall notify
Sublessor, not later than forty five (15) days after the Extension Notice, of
Sublessee’s election to (i) agree to the terms then proposed by Sublessor in the
negotiations, (ii) agree to the proposed changes offered by Sublessor’s counsel
as specified in Exhibit “C” hereto, or (iii) terminate the Extension Right.
Sublessee’s failure to provide such notice within such time period shall be
deemed Sublessee’s exercise of the election in clause (iii) to terminate the
Extension Right.

 

C. The Initial Term, the Mandatory Extension Term and the Optional Extension
Term shall sometimes be collectively referred to herein as the (“Term”). At the
end of the Term, the Premises, including all of the furniture therein as set
forth on Exhibit “B”, shall be returned to Sublessor in the same condition as on
the date hereof, reasonable wear and tear excepted.

 

3.       Rent.

 

A. For and during the first year of the Initial Term, Sublessee will pay to
Sublessor without right to set-off or reduction (other than as specified in
Section 11) as rent for the Premises a total minimum annual rental (“Base Rent”)
of three hundred sixty-five thousand ($365,000.00) dollars, plus a common area
maintenance (“CAM”) charge covering all expenses, including real estate taxes,
incurred by Sublessor pursuant to the performance of its maintenance and
operational obligations under this Agreement as specified in Section 5
(“Sublessor’s

 

2



--------------------------------------------------------------------------------

 

Services”), adjusted pursuant to the provisions of Section 4, but in no event
less than one hundred thousand ($100,000.00) dollars annually.

 

B. For and during the second year of the Initial Term, Sublessee will pay to
Sublessor Base Rent of three hundred and eighty-five hundred thousand
($385,000.00) dollars, together with CAM adjusted pursuant to the provisions of
Section 4, but in no event less than one hundred thousand ($100,000.00) dollars.
During the Mandatory Extension Term, Sublessee will pay Sublessor an annual Base
Rent at the rate of three hundred ninety-five thousand ($395,000) dollars per
annum, together with CAM adjusted according to Sublessor’s costs for same, but
in no event less than one hundred thousand ($100,000.00) dollars.

 

C. If Sublessee elects the Optional Extension Term, Sublessee will pay to
Sublessor annual Base Rent in, each lease year of the optional Extension Term in
accordance with the following schedule:

 

  (1)   1/1/04—12/31/04 – $405,000.00

  (2)   1/1/05—12/31/05 – $415,000.00

  (3)   1/1/06—12/31/06 – $425,000.00

  (4)   1/1/07—12/31/07– $435,000.00

  (5)   1/1/08—12/31/08 – $445,000.00

 

During the Optional Extension Term, Sublessee shall also pay CAM charges
adjusted according to Sublessor’s costs for same as set forth in Section 4.
Sublessee shall initially pay such CAM charges at the rate of one hundred and
ten thousand ($110,000.00) dollars per calendar year during the Optional
Extension Term, but such amount shall be subject to adjustment as specified in
Section 4.F. of this Agreement.

 

D. Sublessee shall pay such Base Rent and Base CAM Charges (defined herein)
together in monthly installments in advance during the Term of this Agreement or
any renewal hereof.

 

E. The first payment with respect to this Agreement shall be made at the time of
the execution of this Agreement and shall consist of rent payable for the stub
period extending from October 15, 2000 through October 31, 2000), together with
one (1) month’s rent as security deposit to be paid (Sublessor hereby
acknowledging receipt of such deposit). Thereafter installments of rent shall be
paid on the first day of each month. All rent or other payments hereunder shall
be made to Sublessor at P.O. Box 330, Smithfield, N.C. 27577 or at such other
places as Sublessor may from time to time after the date hereof, designate. CAM
charges, together with any other amount in addition to Base Rent, payable by
Sublessee under this Agreement shall sometimes be referred to herein as
“Additional Rent”).

 

3



--------------------------------------------------------------------------------

 

F. Any rental payment made more than fifteen (15) days after it is due shall be
paid with a late charge of one percent (1%) thereof. Sublessee agrees that the
foregoing late charge represents a reasonable estimate of the additional
administrative accounting and other expenses which Sublessor will incur as a
result of such non-payment, which cost and expenses are extremely difficult to
otherwise fix or quantify.

 

4.       CAM Charges.

 

A. Sublessor shall be responsible for providing all Sublessor’s Services (but
excluding janitorial and building security services) and paying all related
expenses (other than the cost of separately metered utilities and liability
insurance coverage) with respect to the Premises. Such expenses (“Operating
Expenses”) will be reimbursed by Sublessee solely through the payment of the CAM
charges. Sublessee shall obtain at its sole cost, its own liability insurance
pursuant to Section 12.B. Sublessee shall also provide, at its sole cost, all
janitorial services and security services with respect to the Premises.

 

B. “Base CAM Charges” shall mean, as applicable, $100,000 per year during the
Initial Term and the Mandatory Extension Term, and $110,000 during the Optional
Extension Term.

 

C. In order to be reimbursable, (1) any CAM charges incurred during the Optional
Extension Term, (2) CAM charges incurred during the Initial Term and the
Mandatory Extension Term exceeding the applicable Base CAM Charges, must be
reasonable, actual and necessary out-of-pocket expenses, obtained at competitive
prices, that are directly attributable to the operation, maintenance,
management, and repair of the Premises. Sublessor shall use reasonable efforts
to operate the Building efficiently and minimize Operating Expenses, while
maintaining a first class office building. Provided the above conditions are
met, Sublessor shall have the right to provide applicable services to the
Premises through affiliated entities and/or persons.

 

D. Sublessee shall pay the Base CAM Charge on a monthly basis pursuant to
Section 3.D. above. If Sublessor subsequently anticipates that the CAM charges
will exceed the applicable Base CAM Charge in any calendar year, it shall so
notify Sublessee and provide an explanation for such divergence. In such event,
provided Sublessee reasonably consents to such change in the CAM charge, the CAM
charge will be increased and such revised amount shall thereafter be paid by
Sublessee on a monthly basis during the remainder of the applicable calendar
year.

 

E. At the end of the applicable calendar year, Sublessor shall compute the
actual Operating Expenses incurred with respect to the Premises. Within 30 days
after the end of such calendar year, or such earlier time as reasonably
practical, Sublessor shall give Sublessee an itemized statement (the
“Statement”) showing in reasonable detail the following: (1) actual Operating
Expenses for the Lease Year broken down by component expenses, (2) real estate
taxes for the calendar year, (3) the amount, if any, paid by Sublessee during
the calendar year on account of CAM charges, and (4) the Underpayment or the
Overpayment (as both terms are defined herein).

 

4



--------------------------------------------------------------------------------

 

F. If the Statement shows that the actual amount Sublessee owes for the calendar
year is more than the CAM charges paid by Sublessee for such calendar year,
Sublessee shall pay the difference (the “Underpayment”) as Additional Rent. The
Underpayment shall be paid within thirty (30) days after the Statement is
delivered to Sublessee. During the Optional Extension Period, if the actual CAM
charges are less than the applicable Base CAM Charge, Sublessor shall credit
such amount (the “Overpayment”) to the next due Base Rent installment.

 

G. At any time during the Optional Extension Period, or if the CAM charges
exceed the Base CAM Charge in any calendar year occurring during the Initial
Term or the Mandatory Extension Term, Sublessee shall have the right to review
Sublessor’s invoices and other evidence of payment concerning the Statement at
Sublessor’s offices during normal business hours. Sublessor may restrict
Sublessee’s access to only those portions of Sublessor’s invoices and other
evidence of payment that pertain to the computation of CAM charges. Sublessee’s
review rights may be exercised by Sublessee’s notifying Sublessor within ninety
(90) days after Sublessee’s receipt of the Statement from Sublessor, and such
review rights with respect to the Statement shall expire if such notice is not
sent within the ninety (90) day period. The books and records shall be kept in
accordance with generally accepted accounting principles consistently applied.
If Sublessee disputes the accuracy of Sublessor’s Statement, Sublessee shall
still pay the amount shown owing. Sublessee may recover that part of the
Additional Rent paid (plus interest at 1% per annum over the prime rate),
because of errors in the Statement, books, or records of Sublessor.

 

H. The applicable Base CAM Charge is intended to apply on a calendar year basis,
but by virtue of the monthly payments made pursuant to Section 3.D., shall
automatically take into account the fact that the Initial Term and the Mandatory
Extension Term are for non-calendar fiscal years. Upon termination of the Term,
CAM charges shall be adjusted based upon the actual expenses incurred with
respect to the Premises through the date of such termination.

 

5.     Sublessor’s Services. Sublessor agrees to maintain and keep in good
repair the Premises, the Building and its systems and any and all equipment,
fixtures and appurtenances furnished by Sublessor, except for uninsured damage
(other than reasonable wear and tear) arising from any act or omission of
Sublessee, its agents or employees, which shall be repaired by Sublessee at
Sublessee’s expense. Repairs which affect business operations in the Premises
shall be scheduled after hours to the extent feasible, and in all events, shall
use commercially reasonable efforts to minimize interference with Sublessee’s
business operations in performing such services. Such services to be provided by
Sublessor (the “Sublessor Services”) shall specifically include the following:

 

A. Heating, ventilation and air conditioning for the comfortable use and
occupation of the Premises on a 24 hour, 7 days a week, year-round basis, to
maintain the temperatures within the parameters customary for first class
suburban office building. Sublessor will maintain, repair and replace the
heating, ventilation, and air conditioning system as necessary and will use all
reasonable care to keep it in proper and efficient operating condition.
Sublessee shall be responsible for all regular utility consumption charges with
respect to such service.

 

5



--------------------------------------------------------------------------------

 

B. Maintenance of all electrical supply systems, wiring, transformers and the
like pursuant to its obligations as Tenant under the Prime Lease; but Sublessee
shall be solely responsible for, and shall make its own arrangements respecting,
the supply of electrical, telephone and other utility and other services from
utility providers.

 

C. Casualty insurance with respect to the Building as required under Section
12.A.

 

D. Adequate hot and cold water for all of Sublessee’s ordinary needs.

 

E. Adequate freight and passenger elevator service on a 24 hour, 7 days a week,
year-round basis.

 

F. Parking, snow removal, lawn care and other similar services with respect to
the Premises in accordance with the customary standards for first class suburban
office buildings.

 

6.     Use of Premises. Sublessee may use the Premises for office space and for
any other uses normally incident to such office use, and for no other purposes.

 

7.     Assumption. During the term of this Agreement, Sublessee will be bound to
and comply with only the provisions of the Prime Lease specified in this Section
7 of this Agreement, and shall have no obligations to Sublessor or Landlord with
respect to any other obligations of Tenant under the Prime Lease. Sublessee
specifically agrees to perform and/or be subject to the obligations of Tenant
under the Prime Lease contained in Paragraphs 7, (the PIDA provisions only), 8,
10, 11, 12(b), 14, 15, 17 and 20 (subject to any limitations specified in this
Agreement with respect to such obligations), and, to the extent of the Premises,
to assume toward Sublessor and perform all of such incorporated obligations and
responsibilities, and to indemnify and hold harmless Sublessor from any claim or
liability specifically assumed hereby. Any capitalized terms used but not
defined in this Agreement shall have the meaning specified for such term under
the Prime Lease.

 

Attached to this Agreement is Landlord’s consent to this Agreement, the
execution of which shall be an absolute condition to the effectiveness of this
Agreement. If the Prime Lease is canceled or otherwise terminated prior to the
expiration date of this Agreement, or any extensions and renewals hereof
approved by Landlord, the Landlord will not terminate this Agreement, provided
Sublessor is not in default hereunder. If the interest of the Sublessor and the
Landlord merge, or if the Landlord accepts surrender of the Prime Lease and the
Sublessor’s interest thereunder, then this Agreement shall become direct lease
between Landlord and Sublessee upon the same terms and conditions as set forth
herein, but the termination, surrender or cancellation of the Prime Lease shall
not affect Sublessee’s obligations to perform and comply with those obligations
contained in the Prime Lease which Sublessee is obligated to comply with and
perform pursuant to this Section 7.

 

8.     Limitation of Liability. Notwithstanding any provision of the Prime Lease
to the contrary, neither Landlord nor Sublessor will be liable to Sublessee, or
any of Sublessee’s agents, employees, servants, or invitees, for any injuries to
persons or damage to the Sublessee’s

 

6



--------------------------------------------------------------------------------

 

property due to the condition or design or any defect of the Premises which may
presently exist or subsequently occur, other than if such design or defect is
directly attributable to Sublessor’s negligence or willful failure to perform
its obligations under this Agreement. Sublessee expressly assumes all risks and
damage to persons and property, either proximately or remotely, with respect to
Sublessee and Sublessee’s agents, employees, servants, and invitees, by reason
of the present or future condition of the Premises, other than conditions
directly attributable to Sublessor’s negligence or willful failure to perform
its obligations under this Agreement. Sublessee agrees to defend, indemnify and
hold harmless Sublessor and Landlord from and against all suits, claims, and
actions of every kind by reason of any breach, violation, or nonperformance of
any term or conditions of this Agreement on the part of Sublessee.

 

Additionally, Sublessee agrees to defend, indemnify and hold Sublessor and
Landlord harmless from and against all claims, actions, damages, liabilities,
and expenses asserted against Sublessor and/or Landlord on account of injuries
to persons or damage to property other than such expenses directly attributable
to Sublessor’s or Landlord’s willful failure to perform its obligations under
this Agreement. This holds true when and to the extent that any such damage or
injury may be caused, either proximate or remote, wholly or in part, by any act
of omission, whether negligent or not, of Sublessee or any of Sublessee’s
agents, servants, employees, contractors, patrons, or invitees (while such
persons are on the Premises) or of any other person entering on the Premises
under or with the expressed or implied invitation of Sublessee, or if any such
injury or damage may in any other way arise from or out of the occupancy or use
of the Premises by Sublessee or Sublessee’s agents, employees, and invitees.

 

9.       Assignment and Subletting; Improvements.

 

A. In accordance with the provisions of Paragraph 11 of the Prime Lease, no
assignment or subletting of the Premises may be made by Sublessee without
Sublessor’s and Landlord’s prior written consent, which consent may be withheld
by Sublessor or Landlord in their sole discretion. Provided, however, the
Premises may be sublet or assigned to any subsidiary or affiliate of Sublessee
without the requirement of Sublessor’s consent, provided that Sublessee remains
fully liable under this Agreement and such sub-sub-lessee or assignee signs an
assumption agreement reasonably satisfactory to Sublessor. Provided, further
however, if there is a sale of substantially all the assets of Sublessee (which
includes an assignment of Subleasee’s interest in this Agreement), a merger of
Sublessee into or with another entity, or a sale of a controlling interest in
the stock of Sublessee, no consent of Sublessor shall be required upon the
condition that (i) with respect to a merger or stock sale, the financial
capability of Sublessee after such transaction is no less than immediately prior
to such transaction, and (ii) with respect to an asset sale, (x) the transferee
of Sublessee’s interest in this Agreement has a financial capability no less
than Sublessee immediately prior to such transfer, and (y) such transferee
assumes Sublessee’s liabilities under this Agreement (in which event Sublessee
shall be released from liability under this Agreement).

 

B. Notwithstanding the provisions of Paragraph 10 of the Prime Lease which are
incorporated by reference into this Agreement under Section 7 hereof, Sublessee
may make the

 

7



--------------------------------------------------------------------------------

 

alterations and improvements specified in Exhibit “D” attached hereto and made a
part hereof, which alterations and improvements have been approved in advance by
Sublessor and Landlord. Any such alterations and improvements shall be made by
Sublessee in compliance with all building codes and other applicable laws. At
Sublessor’s request, Sublessee shall restore the Premises to the condition
existing prior to the alterations and improvements specified in Exhibit “D”,
which restoration shall be conducted in compliance with all building codes and
other applicable laws.

 

10.     Remedies.

 

A. Sublessor may terminate this Agreement if Sublessee fails to pay any
installment of rent, or other charge or money obligation required to be paid by
Sublessee under this Agreement, within ten (10) days after receipt of written
notice, or fails to perform any other of Sublessee’s covenants under this
Agreement within thirty (30) days after receipt of written notice.

 

B. When the Sublease terminates Sublessee will pay, in addition to the rent and
other sums agreed to be paid under this Agreement, any additional sums as a
court may adjudge reasonable as attorney’s fees in any suit or action instituted
by Sublessor to enforce the provisions of this Agreement, or the collection of
the rent due Sublessor under this Agreement, provided that Sublessor prevails in
the suit or action. Any property belonging to Sublessee, or to any persons
holding by, through, or under Sublessee, or otherwise found on the Premises, may
be removed from the Premises and stored in any public warehouse at the cost of
and for the account of Sublessee. If Sublessee should abandon, vacate, or
surrender the Premises or be dispossessed by process of law, any personal
property left on the Premises may be deemed abandoned at the option of
Sublessor. The provisions of this Subsection B. are subject to the waiver of
subrogation provisions of Section 12.

 

C. If Sublessee causes a material breach of this Agreement, Sublessor may
immediately or at any time thereafter, after notice and ten (10) days
opportunity to cure given to Sublessee (which cure period shall not be required
with respect to an emergency), cure the material breach for the account and at
the expense of Sublessee. If Sublessor at any time, by reason of such material
breach, is compelled to pay, or elects to pay, any sum of money or perform any
act which will require the payment of any sum of money, or is compelled to incur
any expense, including reasonable attorney’s fees, in instituting or prosecuting
any action or proceeding to enforce Sublessor’s rights under this Agreement, the
sum or sums paid by Sublessor, with interest at the rate of 1% over the prime
rate from the date of payment, will be deemed to be Additional Rent under the
Sublease and will be due from Sublessee to Sublessor on the first day of the
month following the payment of the sums or expense.

 

D. All rights and remedies of Sublessor enumerated in this Agreement are
cumulative and do not exclude any other right or remedy allowed by law, which
may be exercised and enforced concurrently and whenever and as often as the
occasion arises. Should Sublessor be in default under the terms of the Sublease,
Sublessor will have reasonable and adequate time in which to cure the default
after written notice to Sublessor by Sublessee.

 

8



--------------------------------------------------------------------------------

 

E. In the event of any legal action between Sublessor and Sublessee to enforce
any of the provisions and/or rights under this Agreement, the unsuccessful party
in the action agrees to pay to the other party all costs and expenses, including
reasonable attorney’s fees.

 

11.     Default by Sublessor.

 

A. If any essential services (such as HVAC, passenger elevators if necessary for
reasonable access, snow removal, etc.) supplied by Sublessor are interrupted,
and the interruption does not result from the negligence or willful misconduct
of Sublessee, its employees, invitees, or agents, Sublessee shall be entitled to
an abatement of Base Rent and Additional Rent during the period of interruption.
Such right shall be construed as an additional remedy granted to Sublessee and
not in limitation of any other rights or remedies which Sublessee may have.

 

B. If Sublessor defaults in the performance or observance of any provision of
this Agreement, Sublessee shall give Sublessor notice specifying in what manner
Sublessor has defaulted and if such default shall not be cured by Sublessor
within 30 days after the delivery of such notice (except that if such default
cannot be cured within said 30 day period, this period shall be extended for a
reasonable additional time, provided that Sublessor commences to cure such
default within the 30 day period and proceeds diligently thereafter to effect
such cure) Sublessee may cure such default and/or withhold payment of Base Rent
and Additional Rent due and to accrue hereunder (to the extent necessary to
cover the costs incurred and/or estimated by Sublessee to cure such default) so
long as Sublessor remains in default, or invoice Sublessor for costs and
expenses (including, without limitation, reasonable attorneys’ fees and court
costs) incurred by Sublessee therefor. If Sublessee cannot reasonably cure
Sublessor’s default or if Sublessor does not reimburse Sublessee within 30 days
of receipt of any invoice for the cost of such cure, Sublessee may terminate
this Agreement.

 

12.     Insurance.

 

A. Sublessor shall keep the Building insured against damage and destruction by
fire, earthquake, vandalism, and other perils in the amount of the full
replacement value of the Building, as the value may exist from time to time. The
insurance shall include an extended coverage endorsement of the kind required by
an institutional lender to repair and restore the Building and shall name
Sublessor as a named insured entitled to notice of cancellation.

 

B. Sublessee and Sublessor shall each maintain contractual and comprehensive
general liability insurance, including public liability and property damage, of
the type and in the amounts specified to be maintained by Sublessor as Tenant
pursuant to Paragraph 12(b) of the Prime Lease.

 

C. Each party waives claims arising in any manner in its (the “Injured Party”)
favor and against the other party for loss or damage to Injured Party’s property
located within or constituting a part or all of the Building but only to the
extent the loss or damage is covered by the Injured Party’s insurance, or the
insurance the Injured Party is required to carry under this Section, whichever
is greater. The waiver also applies to each party’s directors, officers,

 

9



--------------------------------------------------------------------------------

 

employees, shareholders, and agents. The waiver does not apply to claims caused
by a party’s willful misconduct. Each party shall use all reasonable efforts to
obtain a waiver of subrogation endorsement in the applicable insurance policies
obtained with respect to the Premises.

 

13.     Quiet Enjoyment; Occupancy.

 

A. Sublessor warrants to Sublessee that it has good right to lease the Premises
to Sublessee, and Sublessor covenants that, provided Sublessee is not in default
under this Agreement, Sublessee may occupy, possess and enjoy the Premises
during the Lease Term, without interference from Sublessor or any person
claiming by, from or under Sublessor, including the Landlord under the Prime
Lease.

 

B. Sublessee may, prior to Commencement Date, have unhindered access to the
Premises for the purposes of installing Sublessee ‘s computer and telephone
equipment and otherwise preparing the Premises for Sublessee’s occupancy.

 

14.   Confession of Judgement. Upon the expiration of the then current term of
this Agreement, whether the initial term or a renewal term or the earlier of
termination or surrender hereof, or earlier, upon a default by Sublessee, as
provided in this Agreement, Sublessee hereby authorizes and empowers any
prothonotary or attorney of any court of record in the Commonwealth of
Pennsylvania or elsewhere to appear for Sublessee in any such court and, by
complaint or in ejectment against Sublessee and against all persons claiming
through, by or under Sublessee, to therein confess judgment for the recovery by
Sublessor of possession of the Premises, for which a copy of this Agreement,
verified by affidavit, shall be sufficient warrant; whereupon, if Sublessor so
desires, a writ of possession or other appropriate writ under the rules of civil
procedure then in effect may issue forthwith, without any prior writ or
proceedings. Whether this Agreement is terminated or not and possession of the
Premises remains in, or is restored to Sublessee, Sublessor shall have the right
for the same default and upon any subsequent default or defaults, or upon the
termination of this Agreement, to bring one or more actions to recover
possession of the Premises and confess judgment for recovery of the Premises as
provided in this section.

 

Sublessee hereby acknowledges that it has had the opportunity to seek the
assistance of legal counsel in the review and execution of this Agreement and
further acknowledges that the meaning and effect of the foregoing provisions
concerning confession of judgment have been fully explained to it by such
counsel.

 

Sublessee understands and agrees that this Agreement contains provisions by
which Sublessor may enter judgment by confession against Sublessee. Sublessee
understands that, without these provisions, Sublessee would receive prior notice
and a hearing of any claims by Sublessor before a judgment could be entered.
However, Sublessee hereby freely, knowingly and intelligently waives these
rights and consents to Sublessor entering judgment against it by confession
pursuant to the terms of the Sublease, and acknowledges that upon the entry of
such judgment Sublessor may direct the Sheriff to put the Sublessee out of
possession of the Premises. Sublessee freely, knowingly and intelligently waives
the right to notice and hearing before

 

10



--------------------------------------------------------------------------------

 

Sublessor may retake possession of the Premises pursuant to a confessed judgment
and Sublessor may direct the Sheriff to do so, immediately upon entry of
judgment.

 

11



--------------------------------------------------------------------------------

 

15.   Miscellaneous. This Agreement contains the entire agreement between the
parties on the subject matter hereof, and supersedes all prior agreements and
understandings, oral and/or written. Neither party has relied upon any
representation of any kind which is not specifically set forth herein, and both
parties expressly waive any prospective reliance upon or claim concerning any
omission of fact by any other party. This Agreement may not be changed orally,
but may only be changed by a writing signed by all parties. The invalidity of
all or any part of this Agreement will not render invalid the remainder hereof.
This Agreement will inure to the benefit of, and will be binding upon, the
parties hereto and their respective successors and assigns. This Agreement shall
be governed by and interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to conflict of laws provisions. In
the event of litigation relating in any manner to this Agreement, whether its
alleged breach or interpretation, the parties agree to the exclusive
jurisdiction and venue of the courts of Common Pleas of Chester County,
Pennsylvania, sitting in West Chester, Pennsylvania, or if appropriate, the
United States District Court for the Eastern District of Pennsylvania, sitting
in Philadelphia. Time is of the essence in regard to the performance of the
duties and obligations of the parties to this Agreement. The paragraph headings
are inserted for convenience of reference only, are not part of this Agreement,
and shall not be used in its interpretation. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original hereof. The
parties agree to execute and deliver all such other instruments and take all
such other action as any party may reasonably request from time to time, without
payment of further consideration, in order to effectuate the transactions
provided for herein. Any notice which may or must be sent pursuant to this
Agreement shall be sent in writing and by certified mail, return receipt
requested, or by same day or overnight courier service, to the parties at their
addresses first above written, unless either party shall have previously
provided the other with notice hereunder of another address. A copy of any such
notice shall also be sent to Landlord at the address specified in the Prime
Lease.

 

16.   Optional Extension Allowance. If Sublessee elects the Optional Extension
Term, Sublessor shall provide Sublessee with an allowance of Fifty Thousand
Dollars ($50,000) for the purpose of either maintaining, repairing, or replacing
existing carpeting or painting or otherwise refurbishing the Premises. Sublessee
may, but shall not be required to, utilize Sublessor for the performance of such
items.

 

17.   Hazardous Substances. Sublessee shall not bring upon, release, use or
discharge any substance requiring remediation or otherwise regulated under any
federal, state or local law, ordinance, statute, rule or regulation except in
strict conformity therewith and Sublessee shall indemnify, defend and hold
harmless Sublessor and the owner of the Property whereupon the Premises are held
harmless from and against any and all claims attributable to the breach of the
aforesaid obligation by Sublessee, its employees, agents, invitees and/or
licensees.

 

18.   Brokerage Commission. Sublessee represents that it is has not dealt with
any broker, sales person or finder in connection with the transactions
contemplated by this Sublease other than Julien J. Studley, Inc. (“Sublessee’s
Broker”), and Sublessor represents that it has not dealt with any broker, sales
person or finder in connection with this transaction other than John P.

 

12



--------------------------------------------------------------------------------

 

Morrissey of Morrissey Partners (“Sublessor’s Broker”). Sublessee agrees to
indemnify Sublessor and Landlord from any claims by any other broker claiming
by, through or under Sublessee, and Sublessor agrees to indemnify Sublessee from
any claims made against Sublessee by any other broker claiming by, through or
under Sublessor or Landlord.

 

19.   Binding Obligation. Sublessee hereby represents and warrants that the
individual signing on behalf of Sublessee have been duly authorized to do so and
that this document, upon execution by the undersigned, shall constitute the
binding and enforceable obligation of Sublessee.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written, and intend to be legally bound hereby.

 

            

ENVIRON PRODUCTS, INC.

WITNESS:

  

/s/     Lisa Blauvelt

--------------------------------------------------------------------------------

     

By:

  

/s/     Michael Webb

--------------------------------------------------------------------------------

            

ADOLOR CORPORATION

WITNESS

  

/s/     Vera Kutny

--------------------------------------------------------------------------------

     

By:

  

/s/     Andy Reddick

--------------------------------------------------------------------------------

 

[Intentionally left blank; Landlord’s Consent on next page]

 

13



--------------------------------------------------------------------------------

 

LANDLORD CONSENT

 

The undersigned (“Landlord”) is the Landlord under the Prime Lease and in that
capacity hereby consents to this Amended and Restated Sublease Agreement (the
“Sublease”) between Environ Products, Inc. (“Sublessor”) and Adolor Corporation
(“Sublessee”). Landlord hereby consents and approves to the alterations and
improvements specified on Exhibit “D” to the Sublease. Landlord specifically
agrees that if Sublessor is not in default under the terms of the Sublease, and
the Prime Lease is for any reason terminated between Landlord and Sublessor,
that Landlord shall not terminate the Sublease, but rather the Sublease shall
continue in accordance with its terms, and be treated by Landlord and Sublessee
as a lease directly between Landlord, as landlord, and Sublessee, as Tenant.
Landlord specifically agrees that Sublessee shall only be responsible for
performing those obligations specifically contained in the Sublease, including
only those obligations specifically incorporated into the Sublease from the
Prime Lease under Paragraph 5 of the Sublease (as same may be limited by the
terms of this Agreement), and Sublessee shall not be responsible for performing
any other obligations of Sublessor, as Tenant, under the Prime Lease. If this
Prime Lease is terminated and the Sublease continues, Landlord shall provide all
the Sublessor Services to Sublessee which were to have been provided by
Sublessor under the Sublease to Sublessee, and further, Landlord shall comply,
for the benefit of Sublessee, with the obligations of Landlord and rights of the
“Tenant” under Paragraphs 7, 9, 14, 15, 16 of the Prime Lease. All capitalized
terms used but not defined in this Landlord Consent shall have the meaning
specified in this Agreement.

 

Landlord:

M3 Partners, LP

By

       

--------------------------------------------------------------------------------

 

14